FRICK, J.
I fully concur in all that is said by the Chief Justice. In view of the importance of the questions involved, however, it may not be out of place for me to make a few observations.
It is seldom that the wisdom, utility, and the necessity of a statute can be so forcibly and irrefutably demonstrated in an opinion as is the case in the preceding opinion. Here is a so-called doctor who, without hesitation, informs us in the first quarter of the twentieth century, that:
"In case of diphtheria I would assume that that was caused primarily by some defect with the nerve leading from the vertebrae. ’ ’
Instead of arresting the deadly toxins, the doctor would merely "palpate” the spine, and in that way attempt a cure.
The same would be true, he informs us, in case of typhoid, tuberculosis, malaria, or any other like disease, all of which, it has been demonstrated over and over again, are caused by some form of bacilli or bacteria. The experiments and experience of the past forty years, all of which have become pub*449licly known and may be found in tbe health statistics of both the state and the nation, are thus cast to the winds, and we are informed by the doctor that ninety-five per cent, of all human ailments are caused by mere displacements of the vertebrae. Indeed, the doctor contends that in case one suffers from eyestrain, or some other eye difficulty, that in all probability is caused by astigmatism or some other local defect in the eye, he Would seek and find both the cause and the cure by making what he is pleased to call an analysis of the vertebrae. While the statute in question does not concern itself with any school of medicine or system of healing, or treating those afflicted with disease, and while it does neither condemn nor approve any particular school or system, yet it does in no uncertain terms require those who desire to follow any school of medicine or system of healing and treating the sick to properly prepare and qualify themselves for that most important duty. If an applicant is qualified under the statute, he is entitled to a license to practice medicine in this state. The law assumes, and it may well do so, that if one possesses the theoretical knowledge required by the statute, he will protect the best interests of society. Under such circumstances it may well be assumed that the one who is so qualified will recognize and appreciate the difference between eyestrain and typhoid, between diphtheria and a sprained joint, between communicable and noncommunicable diseases. The state has the right, and it is its duty, to protect the public against all contagious, infectious, and communicable diseases. While any adult person may perhaps choose his own doctor and method or system of treatment, he has no right, however, in case he is afflicted with a communicable disease, to expose any other person to such disease. This is so whether the afflicted person or his doctor, or both, believe in the modern theory of disease or not. They must submit to the law. If such were not the case, the aim and efforts of state and local health boards to minimize, and if possible, to stamp out, communicable diseases, would be nullified. Each case of contagious or infectious disease, in the hands of a man like the defendant, would become a center of infection and the source of innumerable other like cases. The aim of the bodies aforesaid, with the help of the law, is to *450make it possible for all who are born to more nearly live out their natural expectancy of life. Not only is society as a whole vitally interested in bringing about that result, but the individual is likewise interested. That is so not only on account of the economic value of a human life, but is so for many other reasons. It is often the case that those who are without means are very much opposed to statutes like the one in .question, and assume that they are inimical to their best interests. The-very opposite is the fact. As matter of course,.each laboring man with a family is vitally interested in maintaining his own as well as his family’s good health. He therefore is directly interested in the enforcement of every law which prevents the communication and spread of disease. Again, the poor man without property, in order to protect his family against want in ease of sickness or premature death, must carry some life, and at times other, insurance. We all know that the rates of life insurance are based upon the insured’s expectancy of life. Now, if any considerable number of those who are insured will become afflicted with, and prematurely die from, communicable diseases, then the rates of those in the same class who survive must be very materially increased. Vital statistics show that a very large per cent, of the deaths1 in middle life are caused by preventable diseases. The survivors must thus pay more than their natural share of the burden of insurance. Again, a child, or one in early manhood, may be afflicted with a communicable disease which, while it may not prove fatal, may nevertheless lower the vitality of such an individual and leave him a weakling totally unprepared to withstand the ravages of disease. All such are thus, made a burden, not only to themselves, but to those upon whom they are dependent. It is of the utmost importance to all, therefore, that all communicable diseases be limited to as, few individuals as it is possible to do. The state, so far as possible, should prevent those who do not possess the requisite qualifications to recognize and combat at least all communicable diseases from following the important calling of healing the sick.
■ The fact that no specific has as yet been discovered for all communicable diseases is no reason why those -who desire to> *451treat.disease should not qualify under the statute. Nor does the fact in any way do away with the demonstrated facts that nearly all, if not all, of the communicable diseases are caused by the different baccilli or bacteria, and in many instances are communicated by means of insects like the mosquito or house fly, or otherwise. The potent fact remains that in the last twenty-five- years the frightful death rate of children- from diphtheria and of adults from malaria, typhoid, yellow fever, etc., has been greatly reduced. The defendant should know, as all other men know, that the vertebrae of a certain individual may be in precisely the same condition in Mississippi that they are in California after leaving the former state, and yet in the former state he may have been seriously afflicted with malaria, while in the latter he is entirely immune therefrom. What is true of those diseases is true of many others. Why then insist that the cause of ninety-five per cent, of all diseases is found in the displacement of vertebrae? It is a well-known fact that every system of healing sometimes, and under certain circumstances, will produce unlooked-for results, while.all systems sometimes, and under certain circumstances and conditions, fail to accomplish what is expected. It therefore, to a certain extent, may always remain true, as was so well said more than 3,000 years ago:
“Like leaves on trees the race of man is found,
Now green in youth, now withering on the ground;
. Another race the following spring supplies;
• They fall successive, and successive rise. ’1
Vital statistics have, however, become publicly known whereby it is shown that the causes of disease are becoming more and more understood, and that the public health and welfare are being safeguarded best by those men who are best qualified to discover and recognize the different-forms of organisms which cause diseases in the human body. If the present statute, in connection with proper quarantine regulations, is properly enforced, society will at least be protected against the spread of communicable diseases; and, if that is accomplished, the question of whether one or the other system of healing is applied in individual cases is merely of secondary importance. One fact must, however, be conceded by all fair-*452minded men of every sebool of medicine, that the man who is so blind as not to discover danger to the human family, except from what he is pleased to call dislocated vertebrae, had better become enlightened by complying with the requirements of the statute, and, after doing so he, no doubt, will discover what others have discovered, that in practicing medicine and in attempting to protect the human family from disease “a little learning is a dangerous thing. ’ ’